I concur in the judgment, and generally in what is said in the opinion. I, however, base my concurrence solely upon the presence in the application for the policy of the provision set forth in the opinion, and the knowledge thereof which, by the record before us, must be imputed to the applicant at the time he made the application. Mr. Cooley, in his Briefs upon the Law of Insurance, states that the general rule that the knowledge of an insurance agent is *Page 754 
imputable to the company applies also, in most instances, to a soliciting agent with reference to matters made known to him prior to the execution of the policy. (Vol. 3, p. 2524 et seq.) This declaration appears to be supported by many decisions. But where the company has, to the knowledge of the applicant, expressly provided that it shall in no way be bound by any knowledge possessed by the soliciting agent, and that as to matters covered by the questions asked the applicant it acts solely upon the written information furnished by the applicant to the home office in determining whether or not a policy shall issue, which is the effect of the provision in question, I do not see how the company can be held to be bound by the mere knowledge of the soliciting agent of the falsity of an answer knowingly made by the applicant.
Shaw, J., concurred.